Citation Nr: 0719498	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-41 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for closed head injury 
status post motorcycle accident, claimed as secondary to 
service-connected bilateral knee disability.

2.  Entitlement to service connection for bilateral orbital 
and maxillary fractures status post motorcycle accident, 
claimed as secondary to service-connected bilateral knee 
disability.

3.  Entitlement to service connection for residuals, cervical 
fracture, status post motorcycle accident, claimed as 
secondary to service-connected bilateral knee disability.

4.  Entitlement to service connection for residuals, fracture 
thoracic spine, status post motorcycle accident, claimed as 
secondary to service-connected bilateral knee disability.

5.  Entitlement to service connection for residuals, left 
distal fibular fracture, status post motorcycle accident, 
claimed as secondary to service-connected bilateral knee 
disability.

6.  Entitlement to service connection for residuals, left 
foot injury, status post motorcycle accident, claimed as 
secondary to service-connected bilateral knee disability.

7.  Entitlement to service connection for left upper arm 
fracture, status post motorcycle accident, claimed as 
secondary to service-connected bilateral knee disability.

8.  Entitlement to service connection for left eye visual 
field problems (claimed as left eye blindness) status post 
motorcycle accident, claimed as secondary to service-
connected bilateral knee disability.

9.  Entitlement to service connection for impaired hearing 
status post motorcycle accident, claimed as secondary to 
service-connected bilateral knee disability.

10.  Entitlement to service connection for fractures ribs 
status post motorcycle accident, claimed as secondary to 
service-connected bilateral knee disability.

11.  Entitlement to service connection for right upper lobe 
collapse and left pneumothorax (claimed as left lung injury) 
status post motorcycle accident, claimed as secondary to 
service-connected bilateral knee disability.

12.  Entitlement to service connection for left scapula 
fracture status post motorcycle accident, claimed as 
secondary to service-connected bilateral knee disability.

13.  Entitlement to service connection for pelvic condition 
status post motorcycle accident, claimed as secondary to 
service-connected bilateral knee disability.

14.  Entitlement to service connection for dysphagia status 
post motorcycle accident, claimed as secondary to service-
connected bilateral knee disability.

15.  Entitlement to service connection for pansinus disease 
status post motorcycle accident, claimed as secondary to 
service-connected bilateral knee disability.

16.  Entitlement to service connection for headaches status 
post motorcycle accident, claimed as secondary to service-
connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2004, a statement of the 
case was issued in November 2004, and a substantive appeal 
was received in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection is in effect for chondromalcia of the 
right knee rated 10 percent disabling, and chondromalcia of 
the left knee rated 20 percent disabling.  Review of the 
claims folder reflects that the veteran has claimed 
entitlement to service connection for multiple disabilities 
under a secondary theory of entitlement, due to injuries 
sustained in an April 2000 post-service motorcycle incident.  
The basis of his secondary service connection claim is that 
upon losing control of his motorcycle, he attempted to exit 
his vehicle to avoid injury, but his knees locked up as a 
result of his service-connected disability.  

In May 2003, the RO completed an Administrative Decision 
pertaining to a 'willful misconduct determination' and found 
that willful misconduct for the veteran's injuries had not 
been shown.  In the August 2003 rating determination on 
appeal, the RO adjudicated the veteran's claims under a 
secondary service connection theory of entitlement under 
38 C.F.R. §§ 3.303 and 3.310 (2006).  

In that rating decision, the RO relied upon a July 2003 
memorandum from the VA Clinical Director in denying the 
claim.  Upon review of that memorandum, and in consideration 
of evidence submitted by the veteran subsequently, the Board 
finds that further development is required.  38 C.F.R. 
§ 3.159.
 
In the July 2003 memorandum, the VA Clinical Director noted 
that "crucially important records" were not available for 
review and any opinion offered in response to the RO's 
request would "border on pure speculation."  Before a 
"reasoned" opinion could be offered, additional records 
were required.  The Director specifically noted the need for 
"all Denver Health & Hospital treatment records and copies 
of Denver Police investigation and court records regarding 
this case."  

While some of the noted records are in the file, it is 
unclear whether all the records cited by the Director have 
been obtained.  In addition, evidence added to the record 
since the RO's Administrative Decision include a State of 
Colorado Traffic Accident report and a May 2000 affidavit 
from a toxicologist with Chema Tox laboratory, pertaining to 
the veteran's blood alcohol level at the time of the 
accident.  Such report has been redacted, but it indicates 
that the veteran did consume alcohol prior to the accident.  
The evidence of record also contains correspondence from the 
Aurora Police Department that indicates that vehicular 
homicide charges had been filed against the veteran as a 
result of the motorcycle accident, as his motorcycle 
passenger died in the accident.  

Prior to readjudicating the claim, the RO should ensure that 
all necessary development has been completed.  The RO should 
again attempt to obtain all pertinent documents pertaining to 
the motorcycle accident and subsequent vehicular homicide 
conviction from the Denver Police Department, and the Denver 
County Court.  With regard to medical records from Denver 
General Hospital, and any other identified private treatment 
records, the RO should request that the veteran complete the 
appropriate Authorization and Consent Form for VA to request 
and obtain the identified records.  The RO should also 
attempt to obtain the entirety of the records from Chema Tox 
Laboratory.  The veteran is advised that he has an obligation 
to cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i).  While VA has a duty to 
assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO should ensure 
proper notice has been issued to the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the 38 U.S.C.A. § 5103(a) and 
its implementing regulations.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claims of service connection, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
Such letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating as it 
pertains to the service connection 
claims, and an effective date for the 
increased rating claims on appeal, as 
outlined by the Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Contact the veteran to obtain the 
necessary releases from the veteran with 
regard to Denver General Hospital, Chema 
Tox Laboratory, and any other identified 
medical providers.  After obtaining any 
necessary consent from the veteran, the 
RO should take appropriate action to 
request all pertinent private treatment 
records from Denver General Hospital, 
Chema Tox Laboratory, and any other 
identified medical providers.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  The RO should attempt to obtain all 
pertinent documents pertaining to the 
April 2000 motorcycle accident, and 
subsequent criminal charges, from the 
Denver Police Department, and Denver 
County Court.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



